UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15A Saddle Road Cedar Knolls, NJ (Address of Principal Executive Offices) (Zip Code) (973) 455-0970 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 97,059,500 shares of common stock, par value $0.001 per share, outstanding as ofOctober 31, 2013. Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 1 Item 1 Financial Statements 1 Balance Sheets (Unaudited) 1 Statements of Operations (Unaudited) 2 Statements of Cash Flow (Unaudited) 3 Notes to Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 3 Quantitative and Qualitative Disclosures About Market Risk 9 Item 4 Controls and Procedures 9 Part II Other Information 10 Item 1 Legal Proceedings 10 Item 1A Risk Factors 10 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3 Defaults Upon Senior Securities 10 Item 4 (Reserved) 10 Item 5 Other Information 10 Item 6 Exhibits 10 ii Table of Contents Part I – FINANCIAL INFORMATION Item 1 Financial Statements PAZOO, INC. BALANCE SHEETS (Unaudited) September30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable - Accounts receivable from related party, net of allowance $13,300 Inventories Prepaid expenses Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Loans payable to related party Total current liabilities Stockholders' (deficit) equity: Series A convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, 6,940,894 and 5,542,814 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Series B preferred stock, $0.001 par value, 2,500,000 shares authorized, 1,187,500 and 1,375,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Series C preferred stock, $0.001 par value, 7,500,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value; 980,000,000 shares authorized, 92,309,500 and 72,142,000 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 1 Table of Contents PAZOO, INC. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Service revenue $
